UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Commission file number: 1-11416 CONSUMER PORTFOLIO SERVICES, INC. (Exact name of registrant as specified in its charter) California 33-0459135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 19500 Jamboree Road, Irvine, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including Area Code: (949) 753-6800 Former name, former address and former fiscal year, if changed since last report: N/A Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer [] Non-Accelerated Filer []Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] As of August 2, 2013 the registrant had 21,604,739 common shares outstanding. Explanatory Note - This report is filed solely to include exhibits. Item 6. Exhibits The Exhibits listed below are filed with this report. Instruments defining the rights of holders of long-term debt of certain consolidated subsidiaries of the registrant are omitted pursuant to the exclusion set forth in subdivisions (b)(iv)(iii)(A) and (b)(v) of Item 601 of Regulation S-K (17 CFR 229.601).The registrant agrees to provide copies of such instruments to the United States Securities and Exchange Commission upon request. Indenture dated March 1, 2013 re Notes issued by CPS Auto Receivables Trust 2013-A. Sale and Servicing Agreement dated as of March 1, 2013. Indenture dated June 1, 2013 re Notes issued by CPS Auto Receivables Trust 2013-B. Sale and Servicing Agreement dated as of June 1, 2013. 2006 Long-Term Equity Incentive Plan as amended to date. (A compensatory plan). (Incorporated by reference to pages A-1 through A-10 of the definitive proxy statement filed by the registrant on March 20, 2013). Executive Management Bonus Plan. (A compensatory plan). (Incorporated by reference to pages B-1 through B-3 of the definitive proxy statement filed by the registrant on March 20, 2013). Amended and Restated Credit Agreement dated March 5, 2013. Amended and Restated Credit Agreement dated June 5, 2013. Rule 13a-14(a) Certification of the Chief Executive Officer of the registrant.§ Rule 13a-14(a) Certification of the Chief Financial Officer of the registrant.§ 32 Section 1350 Certifications.*§ § Previously filed as an exhibit to this report, on August 9, 2013. * These Certifications shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section. These Certifications shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent that the registration statement specifically states that such Certifications are incorporated therein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CONSUMER PORTFOLIO SERVICES, INC. (Registrant) By:/s/CHARLES E. BRADLEY, JR. Date: August 14, 2013 Charles E. Bradley, Jr. President and Chief Executive Officer (Principal Executive Officer) By:/s/JEFFREY P. FRITZDate: August 14, 2013 Jeffrey P. Fritz Senior Vice President and Chief Financial Officer (Principal Financial Officer)
